Name: Council Directive 79/694/EEC of 24 July 1979 amending Directive 74/150/EEC on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  trade policy;  European Union law;  means of agricultural production
 Date Published: 1979-08-13

 Avis juridique important|31979L0694Council Directive 79/694/EEC of 24 July 1979 amending Directive 74/150/EEC on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors Official Journal L 205 , 13/08/1979 P. 0017 - 0018 Finnish special edition: Chapter 13 Volume 10 P. 0055 Greek special edition: Chapter 13 Volume 8 P. 0196 Swedish special edition: Chapter 13 Volume 10 P. 0055 Spanish special edition: Chapter 13 Volume 10 P. 0152 Portuguese special edition Chapter 13 Volume 10 P. 0152 COUNCIL DIRECTIVE of 24 July 1979 amending Directive 74/150/EEC on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (79/694/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas certain systems or parts of tractors which form a separate technical unit are already marketed both separately and after being fitted to a tractor ; whereas, in so far as it is possible to check such systems or parts before they are fitted to a tractor, their free movement may be facilitated by the introduction of EEC type-approval also for these separate technical units; Whereas it is therefore desirable that Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (3) should be supplemented without delay by provisions introducing such type-approval; Whereas the EEC type-approval of separate technical units to be fitted to tractors simplifies the tractor type-approval procedure by avoiding the repetition of certain checks during type-approval ; whereas it must be possible, when granting EEC type-approval for separate technical units, to lay down restrictions for their use and/or conditions for their fitting; Whereas it must always remain possible to adapt the separate Directives to technical progress in the production of separate technical units ; whereas the procedure laid down in Article 13 of Council Directive 74/150/EEC is appropriate for this purpose; Whereas the technical requirements relating to the driver's operating space and windows of tractors differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements without delay either in addition to or in place of their existing rules; Whereas checks on compliance with these requirements should be made under the EEC type-approval procedure for each tractor type provided for in Directive 74/150/EEC ; whereas it is therefore necessary to supplement this Directive by incorporating the necessary references in Annex I (Model information document) and Annex II (Model EEC type-approval certificate), HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive 74/150/EEC is amended as follows: (a) The following Article shall be added after Article 9: "Article 9a 1. Where the separate Directives make express provision for so doing, EEC type-approval may also be granted for types of systems or parts of tractors which form a separate technical unit. 2. Where the separate technical unit to be approved fulfils its function or offers a specific feature only in conjunction with other components of the tractor and for this reason compliance with one or more requirements can be verified only when the separate technical unit to be approved operates in conjunction with other tractor components, whether real or simulated, the scope of the EEC type-approval of the separate technical unit must be restricted accordingly. The EEC type-approval certificate for a separate technical unit shall then include any restrictions on its use and shall indicate any conditions for fitting it. Observance of these restrictions and conditions shall be verified at the time of EEC type-approval of the tractor. (1)OJ No C 127, 21.5.1979, p. 80. (2)Opinion delivered on 22 and 23 May 1979 (not yet published in the Official Journal). (3)OJ No L 84, 28.3.1974, p. 10. 3. Articles 3 to 9 and 14 shall apply by analogy. However, the holder of the EEC type-approval for a separate technical unit granted in accordance with this Article shall be obliged not only to complete the certificate provided for in Article 5 (2), but also to affix to each unit manufactured in conformity with the approved type the trade name or mark, the type and, if the separate Directive so provides, the type-approval number." (b) The following paragraph shall be added to Article 11: "This procedure shall also apply for the purpose of introducing the provisions relating to EEC type-approval for separate technical units into the separate Directives." (c) The following sections shall be added to Annex I (Model information document): - "8.4.4. Driver's operating space", - "8.4.5. Windows". (d) The following sections shall be added to Annex II (Model EEC type-approval certificate): - "7.4.4. Drivers operating space SD", - "7.4.5. Windows SD". Article 2 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 3 This Directive is addressed to the Member States. Done at Brussels, 24 July 1979. For the Council The President M. O'KENNEDY